NUMBER 13-22-00363-CV

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


              IN THE INTEREST OF L.P. AND E.J.-P., CHILDREN.



                  On appeal from the County Court at Law No. 5
                           of Nueces County, Texas.


                                              ORDER

                  Before Justices Longoria, Hinojosa, and Silva
                                Order Per Curiam

        This appeal arises from the trial court’s termination of mother I.P.’s parental rights

over L.P. and E.J.-P., minor children. 1 On September 15, 2022, I.P. filed her amended

Motion for Extension of Time to File Appellant’s Brief in this cause. Citing the need for


        1We refer to the appellant and children by their initials in accordance with the rules of appellate
procedure. See TEX. R. APP. P. 9.8(b)(2).
additional time to adequately prepare her brief, I.P. requested a thirty-day extension to

file her brief on October 17, 2022, instead of on September 15, 2022, her original

deadline.

       We are bound by the Texas Rules of Appellate Procedure in parental termination

cases. Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited

deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

appeals are brought to final disposition within 180 days of the date the notice of appeal is

filed. TEX. R. JUD. ADMIN. 6.2(a). Because these appeals involve fundamental rights that

necessitate expedited consideration, this Court requires strict adherence to the deadlines

provided by the appellate rules and looks with disfavor upon the delays caused by

requests for extensions of time.

       In light of the foregoing, we hereby grant in part and deny in part Appellant I.P.’s

amended motion for extension of time to file appellant’s brief. We grant I.P. only twenty

days to file her brief and order her to file her brief on or before October 5, 2022. No further

motions for extension of time will be considered absent exigent circumstances.



                                                                         PER CURIAM

Delivered and filed on the
16th day of September, 2022.




                                              2